                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE COMPANY,

             Defendant.


              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court having conferred with counsel about a mutually-

convenient date, time, and location. IT IS HEREBY ORDERED that a status conference

will be held by telephone on Monday, October 21, 2019, at 3:00 p.m. MST. Parties shall

call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

      IT IS FURTHER ORDERED that the parties cooperate in preparing a Joint Status

Report (“JSR”), outlining any potential discovery issues subject to discussion during the

status conference. The deadline for electronically filing the JSR is Thursday, October

17, 2019, at 12:00 p.m. MST.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
